DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/12/2022 has been entered.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “lock extends into the first cavity” (claim 24, 25, see 112a below), “ruler” (Claim 30, see 112a and 112b rejections below and specification objection), “lock is spaced apart from the second cavity” (Claim 33, see 112a below), “acute angle” (claim 35), “first end extends parallel to the longitudinal axis” (claim 36) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: The limitation of Claim 30 was not recited in the specification. The specification discloses a ruler to measure a distance between the first spinal rod and an opposing spinal rod (Fig 14 of the application) and can measure a length of the second spinal rod. (See 112(a)(b) rejections below). The specification does not disclose a ruler to measure the distance between the first and second rods as claimed in claim 30.  It seems that the ruler was meant to measure a distance between the first spinal rod and another spinal rod. The limitations of Claims 24-25, 33 are also not disclosed in the specification, see 112a rejections below. In claim 35, the limitation of “acute angle” was not recited in the specification. The limitations of Claim 36 was note recited in the specification. 


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 24-25, 30, 33, 36 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 24 recites that the lock extends into the first cavity which was never disclosed nor shown in the drawings. Paragraph 57-58 makes it clear that the tabs extend into the second cavity #16. Likewise, looking at Figure 1, 2, 5, the tabs seems to lie partially adjacent the first cavity #34 but the tab does not extend into the first cavity #34. Rod #152 is placed in the first cavity #34 and the specification does not disclose the tabs ever engaging with the rod #152. As such Claim 24 and thus also Claim 25 recite new matter. 
Claim 30 recites a ruler to measure a distance between “the spinal rods” where the only spinal rods recited are the first and second spinal rods recited in claim 21. The specification discloses a ruler to measure a distance between the first spinal rod and an opposing spinal rod (Fig 14 of the application) and can measure a length of the second spinal rod. As such Claim 30 recites new matter. See 112(b) rejection below.
Claim 33 recites that the lock is spaced apart from the second cavity which was also not disclosed in the specification for the same reasons as above in claim 24, 25. Looking at Figure 1, 2, 5, the tabs extend into the second cavity #34 to engage the second rod #150. Likewise, paragraph 57-58 makes it clear that the tabs extend into the second cavity. As such Claim 33 recites new matter. 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 30 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
 Claim 30 recites a ruler to measure a distance between “the spinal rods” where the only spinal rods recited are the first and second spinal rods recited in claim 21. The specification discloses a ruler to measure a distance between the first spinal rod and an opposing spinal rod (Fig 14 of the application) and can measure a length of the second spinal rod. (See 112(a) rejection below). As such, it is not clear how the ruler can measure a distance between the first and second rods (of claim 21) when their distance is effectively zero. It seems that the ruler was meant to measure a distance between the first spinal rod and another spinal rod and the examiner will examine the claims as such. Clarification is requested. 



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 21-22, 27, 32, 34 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Agarwal US 2016/0058478. For clarity, it is noted that clearer figures are found in the Patent of Agarwal US 9,956,008
Regarding Claim 21, Agarwal discloses a spinal connector (Fig 8-9) comprising: 
a body having an upper portion and a lower portion (see Fig below); 
a pair of spaced apart arms extending from the upper portion (see Fig below), the arms defining a first implant cavity (see Fig below), the first implant cavity extending along a first axis (see Fig below, the first cavity configured for engagement with a first spinal rod (see Fig below, the first cavity can receive a rod);
a hook extending from the lower portion (see Fig below), the hook having a second cavity configured for engagement with a second spinal rod (see Fig below, where a rod is able to be placed in the second cavity), the second cavity extending along a second axis (see Fig below), the second axis is transverse to the first axis (see Fig below, generally perpendicular to each other), wherein the second cavity is connected to the first cavity (see Figs below where the cavities are connected to each other via a connection)(it is noted that applicant is not claiming how the cavities are connected) and the connection between the first cavity and the second cavity enables the first spinal rod to engage the second spinal rod (see Fig below, when rods are placed in the cavities, the connection allows the rods to be engaged)(it is noted that applicant is not claiming a direction connection or direct engagement for the rods) ; and 
a provisional spinal rod lock (see Fig below) comprising at least one spring tab (#250, paragraph 84, 87), the lock being spaced apart from the hook (as seen in Fig 8).


    PNG
    media_image1.png
    446
    836
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    451
    556
    media_image2.png
    Greyscale


	Regarding Claim 22, Agarwal discloses the arms include a thread form (paragraph 84 where the embodiment of Fig 8-9 is similar to that of Fig 1 but with different lock and spring tab configurations and where the arms would have thread form #26, paragraph 67) and further comprising a setscrew (#13) configured for engagement with the thread form and the first spinal rod (paragraph 67, 68).

	Regarding Claim 27, Agarwal discloses the first spinal rod (paragraph 84 where the embodiment of Fig 8-9 is similar to that of Fig 1 but with different lock and spring tab configurations and where first rod #19 would be disposed in the first cavity, paragraph 66) disposed in the first cavity.



	Regarding Claim 32, Agarwal discloses the second cavity defines a horizontal axis, the lock being offset from the horizontal axis (see Fig below, where a horizontal plane defined by the second cavity as a horizontal axis and the lock is offset, paragraph 88, the lock is bent and be placed in a number of offset orientations relative to the horizontal axis ).

    PNG
    media_image3.png
    416
    493
    media_image3.png
    Greyscale


	Regarding Claim 34, Agarwal discloses wherein proximal ends of the arms (top of the arms, see Fig above in claim 21) define an opening (Fig , opening for a setscrew as discussed in claim 22 above) that is in communication with the first cavity (fig 9) and configured of top loading a spinal rod into the first cavity (Fig 9, spinal rod can be top loaded into the first cavity).

Claims 35, 37 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Agarwal US 2016/0058478. For clarity, it is noted that clearer figures are found in the Patent of Agarwal US 9,956,008
	Regarding Claim 35, Agarwal discloses spinal construct (Fig 8-9) comprising: 
	a connector extending along a longitudinal axis between a proximal portion and an opposite distal portion (see Fig below), the proximal portion comprising spaced apart first and second arms that define a first implant cavity therebetween (see Fig below), the distal portion being coupled to the proximal portion (see Fig below), the distal portion comprising a hook that defines a second implant cavity (see Fig below), the second implant cavity being oriented transverse to the first implant cavity (see Fig below, Figs 8-9, oriented generally perpendicular from each other); and 
	a lock having a first end extending from the proximal portion (see Fig below) and a second end extending at an acute angle relative to the longitudinal axis (see Fig below, Fig 8, bent at an acute angle) movably positioned in the second implant cavity (paragraph 88, able to be bent and movably positioned in the second cavity and also able to be oriented in a number of acute angles relative to the longitudinal axis).

    PNG
    media_image4.png
    534
    851
    media_image4.png
    Greyscale

	Regarding Claim 37, Agarwal discloses the lock is coupled to the proximal portion such that the first end is prevented from translating axially relative to the arms (paragraph 85, first end is fixed to the proximal portion and thus prevented from translating relative to the arms).

Claims 35-36, 38 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Unger US 2017/0258497.
	Regarding Claim 35, Unger discloses spinal construct (Fig 1-7) comprising: 
	a connector extending along a longitudinal axis between a proximal portion and an opposite distal portion (see Fig below), the proximal portion comprising spaced apart first and second arms that define a first implant cavity therebetween (see Fig below), the distal portion being coupled to the proximal portion (see Fig below), the distal portion comprising a hook that defines a second implant cavity (see Fig below), the second implant cavity being oriented transverse to the first implant cavity (see Fig below, Figs 1-7, oriented generally perpendicular from each other); and 
	a lock having a first end extending from the proximal portion (see Fig below) and a second end extending at an acute angle relative to the longitudinal axis (see Fig below, where the second is pointed/conical and its surface defines an acute angle with the longitudinal axis) movably positioned in the second implant cavity (as seen in Fig 4-7).

    PNG
    media_image5.png
    585
    960
    media_image5.png
    Greyscale

	Regarding Claim 36, Unger discloses the first end extends parallel to the longitudinal axis and directly engages one of the arms (as seen in Fig above).


	Regarding Claim 38, Unger discloses the lock includes spaced first and second apart tabs (see Fig above in Claim 35), a first end of the first tab directly engaging the first arm (see Fig above in Claim 35), a first end of the second tab directly engaging the second arm (see Fig above in Claim 35), opposite second ends of the tabs being movably disposed in the second implant cavity (Figs 4-7), the first ends of the tabs each extending parallel to the longitudinal axis (see Fig above in Claim 35), the second ends of the tabs each extending at an acute angle relative to the longitudinal axis see (Fig above in Claim 35 and as discussed above in Claim 35).



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over Agarwal US 2016/0058478.
Agarwal discloses the claimed invention as discussed above where the lock is coupled to the upper portion (see annotated figures in claim 21 above, Fig 9) in any number of configurations (paragraph 86) where the lock and upper portion can be made out of the same materials (paragraph 86, 72 such as steel, see also paragraph 84 where the embodiment of Fig 8-9 is similar to that of Fig 1 but with different lock and spring tab configurations) but does not disclose the lock is monolithically formed with the upper portion.
Agarwal discloses an alternate embodiment (Fig 1) with a spring tab (#16) coupled to the connector (#12) by various means (paragraph 71) as well as being monolithically formed with the connector (paragraph 71).
It would have been obvious to one having ordinary skill in the art at a time before the effective filing date of the claimed invention to modify the lock of Agarwal to be monolithically formed with the upper portion in view of another embodiment of Agarwal above because this provides a known alternative means to coupling the lock to the upper portion. 


Claims 21-25, 27-29 are rejected under 35 U.S.C. 103 as being unpatentable over Ely US 2010/0057131 in view of Vienney US 2005/0240180.
Regarding Claim 21, Ely discloses a spinal connector (Fig 7a-7d) comprising: 
a body having an upper portion and a lower portion (see Fig below); 
a pair of spaced apart arms extending from the upper portion (see Fig below), the arms defining a first implant cavity (see Fig below), the first implant cavity extending along a first axis (see Fig below, the first cavity configured for engagement with a first spinal rod (see Fig below);
a hook extending from the lower portion (see Fig below), the hook having a second cavity configured for engagement with a second spinal rod (see Fig below, where a rod is able to be placed in the second cavity), the second cavity extending along a second axis (see Fig below), the second axis is transverse to the first axis (see Fig below), wherein the second cavity is connected to the first cavity (see Figs below) and the connection between the first cavity and the second cavity enables the first spinal rod to engage the second spinal rod (see Fig below).

    PNG
    media_image6.png
    724
    925
    media_image6.png
    Greyscale

Regarding Claim 27, Ely discloses the first spinal rod disposed in the first cavity (see Fig above in Claim 21).

Regarding Claim 28, Ely discloses further comprising the second spinal rod disposed in the second cavity (see Fig above in Claim 21).
Regarding Claim 29, Ely discloses the first spinal rod disposed in the first cavity and the second spinal rod disposed in the second cavity (see Fig above in Claim 21).
	 Regarding Claim 31, Ely discloses the second cavity is in communication with the first cavity (see Fig in Claim 21).
Ely discloses a set screw (#20) spaced apart from the hook (see Fig above) to lock the assembly (paragraph 85) but does not disclose a provisional spinal rod lock comprising at least one spring tab, the lock being spaced apart from the hook.
Vienney discloses a spinal connector (Fig 1-2) with an upper portion (as seen in Fig 2) and a lower portion (below the upper portion, Fig 1), a pair of arms (#10, #11) extending from the upper portion and defining a first implant cavity  for engagement with a first rod (#2), a set screw (#40) coupled (via spring tab #33) to a provisional spinal rod lock (#3, Fig 3-4) comprising at least one spring tab (#33, paragraph 39, 45), the lock being spaced apart from the lower portion (Fig 1), the provisional lock having a contour (#32) that accommodates the contour of the first rod (#2, paragraph 39, Fig 1), the provisional lock providing for a repeatable and sufficient axial locking force for a minimum clamping torque of the set screw (paragraph 8) and provide additional security against unclamping of the assembly (paragraph 41).
It would have been obvious to one having ordinary skill in the art at a time before the effective filing date of the claimed invention to modify the set screw of Ely to include a lock with at least one spring tab in view of Vienney because the lock provides for a repeatable and sufficient axial locking force for a minimum clamping torque of the set screw and provide additional security against unclamping of the assembly. Note: with the modification, the lock would be coupled to the set screw and thus spaced apart from the hook and the lock would have a bottom surface contoured to the rod of Ely (as discussed above, paragraph 39 of Vienney). 

Regarding Claim 22, Ely as modified discloses the arms include a thread form (#58 in Ely) and further comprising a setscrew  (#20 in Ely) configured for engagement with the thread form (Fig 7d in Ely) and the first spinal rod (Fig 7d in Ely and Fig 1-2 in Vienney where with the modification, the set screw engages the first spinal rod via the lock).

Regarding Claim 23, Ely as modified discloses engagement of the setscrew with the first spinal rod (discussed above in Claim 22 above) fixes the second spinal rod relative to the body (paragraph 85 in Ely).

Regarding Claim 24, Ely as modified discloses the lock extends into the first cavity (Fig 7d in Ely and Fig 1-2 in Vienney where with the modification, the lock would extend into the first cavity to clamp onto the first rod)

Regarding Claim 25, Ely as modified discloses the lock comprises a pair of spaced apart spring tabs (#33, Fig 4 in Vienney where there are two pairs of tabs #33),  that each extend into the first cavity (Fig 7d in Ely and Fig 1-2 in Vienney where with the modification, the lock would extend into the first cavity to clamp onto the first rod).
	Regarding Claim 33, Ely as modified discloses the lock is spaced apart from the second cavity (Fig 7d in Ely and Fig 1-2 in Vienney where with the modification, the lock would extend into the first cavity to clamp onto the first rod and be spaced from the second cavity).

Claim 30 is rejected under 35 U.S.C. 103 as being unpatentable over Ely US 2010/0057131 and Vienney US 2005/0240180 as applied to claim 29 above, and in further view of Mundis US 2020/0100816.
Ely as modified discloses the claimed invention as discussed above where the second spinal rod (#5 in Ely) and an additional spinal rod (#5 in Ely, Fig 1) couple to two or more vertebra (paragraph 34 in Ely) and located on opposing sides of the spine (Ely: Fig 1, it is noted that the embodiment of Fig 7a-7d is a modification of the embodiment of Fig 1, paragraph 81  but does not disclose a ruler configured to measure a distance between the spinal rods (the second spinal rod and the additional spinal rod as discussed above).
Mundis discloses that it is known to use a pair of spinal rods (#4, Fig 7) extending along opposing side of the spine to treat spinal conditions (paragraph 3) and the use of a transverse connector (#100) between the spinal rods (Fig 7) to help hold the spinal rods in place (paragraph 3), a ruler (“caliper”) configured to measure a distance between a pair of spinal rods (paragraph 80), ruler used to measure the appropriate length between the pair of existing spinal rods to determine the appropriate length of the transverse connector (paragraph 80).
It would have been obvious to one having ordinary skill in the art at a time before the effective filing date of the claimed invention to modify Ely as modified to include a ruler in view of Mundis above because the ruler allows one to know the distance between the second spinal rod and the additional spinal rod, which also helps determine what length the first rod would be. 


Claim 39-40 are rejected under 35 U.S.C. 103 as being unpatentable over Jones US 2007/0083201 in view of Agarwal US 2016/0058478. It is noted that clearer figures of Murray can be found in US Patent 10,624,679.
	Regarding Claim 39, Jones discloses a spinal construct (Fig 6) comprising: 
	a proximal portion defining a first implant cavity therebetween (see Fig below);
 	a distal portion coupled to the proximal portion, the distal portion comprising a hook that defines a second implant cavity (see Fig below), the second implant cavity being oriented transverse to the first implant cavity (see Fig below); 
	a lock having a second end moveably positioned in the second implant cavity (see Fig below, paragraph 36)
	a first rod (#109) disposed in the first implant cavity (see Fig below); and 
	a second rod (#103) disposed in the second implant cavity such that the second rod extends transverse to the first rod (see Fig below, Fig 6).


	


    PNG
    media_image7.png
    573
    901
    media_image7.png
    Greyscale


	Jones discloses the claimed invention as discussed above but does not disclose  the proximal portion comprising a pair of spaced apart first and second arms that define the first cavity, a lock having a first end extending from proximal portion and a second end movably positioned in the second implant cavity, and the second end directly engages the second rod.
	Agarwal discloses a similar spinal construct (see below) comprising:
	 a proximal portion comprising spaced apart first and second arms that define a first implant cavity therebetween (see Fig below);
	a distal portion coupled to the proximal portion (see Fig below), the distal portion comprising a hook that defines a second implant cavity (see Fig below), the second implant cavity being oriented transverse to the first implant cavity (see Fig below);
	a lock having a first end extending from proximal portion and a second end (see Fig below) movably positioned in the second implant cavity (paragraph 87-88);
 	a first rod (#19) disposed in the first implant cavity; and 
	wherein when a second rod is placed in the second implant cavity such that the second rod extends transverse to the first rod and the second end directly engages the second rod (see Fig below, paragraph 87-88),
	the spaced apart arms allow the first rod to be top loaded or side loaded (see Fig below, due to the spaced arms, the first can be top or side loaded onto the first implant cavity), and the lock would exert a clamping force onto an object placed in the second cavity and thus preventing the device from falling off said object (paragraph 87).


    PNG
    media_image8.png
    590
    860
    media_image8.png
    Greyscale

	It would have been obvious to one having ordinary skill in the art at a time before the effective filing date to modify Jones to have spaced apart arms that define the first implant cavity in view of Agarwal because this allows the first rod to be top loaded or side loaded into the first cavity and to replace the lock of Jones with the lock of Agarwal because this provides a known alternative configuration for securing the hook onto an object such as the second rod, where the lock exerts a clamping force onto second rod and thus preventing the device from falling off the second rod. 
	Regarding Claim 40, Jones as modified discloses  wherein the distal portion is monolithically formed with the proximal portion (see annotated Fig of Jones above) and where the lock where the lock is coupled to the proximal portion (see annotated figure of Agarwal above, Fig 9 in Agarwal) in any number of configurations (paragraph 86 in Agarwal) where the lock and upper portion can be made out of the same materials (Agarwal , paragraph 86, 72 such as steel, see also paragraph 84 where the embodiment of Fig 8-9 is similar to that of Fig 1 but with different lock and spring tab configurations) but does not disclose the lock is monolithically formed with the proximal portion.
Agarwal discloses an alternate embodiment (Fig 1) with a spring tab (#16) coupled to the connector (#12) by various means (paragraph 71) as well as being monolithically formed with the connector (paragraph 71).
It would have been obvious to one having ordinary skill in the art at a time before the effective filing date of the claimed invention to modify the lock of Jones as modified to be monolithically formed with the proximal portion in view of another embodiment of Agarwal above because this provides a known alternative means to coupling the lock to the upper portion. 

Response to Arguments
Applicant’s arguments with respect to claim(s) above have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Due to applicant’s amendments, the prior art was reinterpreted and new rejections issues. 


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAN CHRISTOPHER L MERENE whose telephone number is (571)270-5032. The examiner can normally be reached Mon-Fri 8:30 am - 6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Robert can be reached on 571-272-4719. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAN CHRISTOPHER L MERENE/Primary Examiner, Art Unit 3773